Oldham, J. It was obviously the intention of the legislature to' .subject every species of property either by direct seizure under the attachment, or by summoning the debtor of the defendant as a garnishee, to the payment of the demand of the plaintiff. The writ of attachment commands the sheriff or other officer charged with its execution “to attach the defendant by all and singular his goods and chattels, lands and tenements, credits and effects. Rev. Stat. ch. 13, sec. 6. These general terms are more extensive in their meaning and import than the twenty-third section under the head-of “ Executions” and will include treasury notes of the United-States in the possession of the defendant. Upon the state of facts agreed upon the circuit court should have rendered judgment in favor of the plaintiff and we therefore reverse the judgment and remand the cause with directions that judgment be rendered accordingly.